DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 4 have been considered but are moot because the new ground of rejection does not rely the reference as previously applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, necessitated by amendment.  See new ground of rejection below. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 and 6-9 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Poirier et al. (US 20080257069), hereinafter ‘Poirier’.

Regarding Claim 1, Poirier teaches a method comprising: detecting an interfering portion of a common mode magnetic field (Abstract; common mode detection circuit 54; Fig. 1, 54 common mode detection of magnetic field) transmitted together with a signal magnetic field each emitted by one of at least two magnetic field sensors (S1; S2) (Fig. 1, sensors 104 and 60 having coil pairs coupled to common mode detection circuits), connecting the magnetic field sensors (S1; S2) (Fig. 2, sensor elements 66 and 68 may be a flux gate, Hall Effect device, or other sensor element configured for providing an output in response to a magnetic field as disclosed in Para [0030]) in at least one electric circuit (Fig. 1, sensing assembly 10), including a centre tap (CT) (Fig. 2, centre tap between sensor elements 66 and 68 as shown in annotated Fig. 2 below) and a resistor (R1,R2) for each magnetic field sensor (S1;S2) (Fig. 3, resistors 92 and 98 of circuit 64 coupled to respective sensor elements 68 and 66 of sensor 60), the centre tap not being a centre tap of the resistors (R1,R2) (Fig. 2), the resistors (R1,R2) being arranged symmetrically across the centre tap (CT) (Fig. 3, resistors 92 and 98, of circuit 64, arranged symmetrically and coupled to respective sensor elements 68 and 66 of sensor 60) and being adapted to balance voltage developed in the at least one electric circuit (Figs. 2 and 3, resistors 92 and 98 balance voltage in the electric circuit), and with at least two differential drive clocks (A; B) reversing the current flowing in each of the electric circuits (Para [0030] drive coil current in on direction versus the drive coil current in the other direction to provide comparison; Para [0043] coil pairs may be driven by clock generator resulting in one coil pair in 180 degrees out of phase with other coil pair).

    PNG
    media_image1.png
    555
    803
    media_image1.png
    Greyscale

Regarding Claims 4 and 8, Poirier teaches a device for magnetic field detection (Abstract), the device comprising at least one electric circuit having differential drive voltages (Para [0041] power supply 82 including variable duty cycle signal generator), at least two magnetic field sensors (S1; S2) being connected in the electric circuit (Fig. 2, sensor elements 66 and 68 may be a flux gate, Hall Effect device, or other sensor element configured for providing an output in response to a magnetic field as disclosed in Para [0030]), and a centre tap (CT) arranged between the at least two magnetic field sensors (S1:S2) (Fig. 2, centre tap between sensor elements 66 and 68 as shown in annotated Fig. 2 below), and emitting at least one signal magnetic field (Para [0030] configured for providing an output in response to a magnetic field), wherein at least one electrical component, implementing an electrical resistance (R1; R2) is allocated to each of the magnetic field sensors (S1; S2) in the electric circuit (Fig. 3, resistors 92 and 98 of circuit 64 coupled to respective sensor elements 68 and 66 of sensor 60) the at least one electrical component implementing the electrical resistance allocated to one magnetic field sensor is arranged symmetrically across the centre tap (CT) to the other of the electrical component implementing the electrical resistance allocated to the other magnetic field sensor (Fig. 3, resistors 92 and 98, of circuit 64, arranged symmetrically and coupled to respective sensor elements 68 and 66 of sensor 60), the electrical components allocated to the magnetic field sensors being adapted to balance voltage developed in the at least one electric circuit (Fig. 3, resistors 92 and 98, of circuit 64, arranged symmetrically and coupled to respective sensor elements 68 and 66 of sensor 60), the centre tap being arranged between the electrical components allocated to the magnetic field sensors (Fig. 2, centre tap between sensor elements 66 and 68 as shown in annotated Fig. 2 below, and thus arranged between resistors 92 and 98 of Fig. 3).

    PNG
    media_image1.png
    555
    803
    media_image1.png
    Greyscale

Regarding Claims 6 and 7, Poirier teaches comprising at least two drive clocks (A; B), the drive clocks being connected into the electric circuit such that the drive clocks generate the differential drive voltages to reverse the current flowing the electric circuit (Para [0030] drive coil current in on direction versus the drive coil current in the other direction to provide comparison; Para [0043] coil pairs may be driven by clock generator resulting in one coil pair in 180 degrees out of phase with other coil pair).

Regarding Claim 9, Poirier teaches wherein the device is a bipolar magnetometer (Para [0025-0027] magnetically polarized in various directions; [Para [0043] Inversion of the coil outputs may be provided since the polarity of the back induced voltage in the coils is opposite to the coil voltage during saturation; Para [0046] the common mode signal is sent to a window comparator which can detect both polarities of common mode signal).

Allowable Subject Matter
Claim 3 is allowed.
The following is a statement of reasons for allowable subject matter:  Regarding Claim 3, the closest prior art fails to disclose nor would it be obvious to combine “taking measurements of (A+) and (B−) during an interval of the drive clocks (A; B) switching at a frequency of 10's of KHz, where the drive clock (A) is at a high value and the drive clock (B) is at a low value, calculating a positive current (A+), flowing through the sensor (S1) by adding up the value of the current (iS1), flowing from the magnetic field sensor (S1) to the electrical component (R1) allocated to the magnetic field sensor (S1) and the current of the common mode field icm1, interfering with the magnetic field sensor (S1), calculating a negative current (B−), where the drive clock (B) is low, by summing the value of the current (iS2), flowing to the magnetic field sensor (S2) from the electrical component (R2), allocated to the magnetic field sensor (S2) and the current of the common mode field (icm2), interfering with the magnetic field sensor (S2), taking measurements of (B+) and (A−) during the interval of the drive clock (A; B) switching at a frequency, where the drive clock (B) is at a high value and the drive clock (A) is at a low value, calculating a positive current (B+), where the drive clock (B) is high, by adding up the value of the current (iS2), flowing from the magnetic field sensor (S2) to the electrical component (R2), allocated to the magnetic field sensor (S2) and the current of the common mode field (icm2), interfering with the magnetic field sensor (S2), calculating a negative current (A−), flowing through the sensor (S1), by summing up the value of the current (iS1), flowing to the magnetic field sensor (S1) from the electrical component (R1), allocated to the magnetic field sensor (S1) and the current of the common mode field icm1, interfering with the magnetic field sensor (S1), summing up both the sum of the positive current (A+) and the negative current (B−) and the sum of the positive current (B+) and the negatives current (A−), calculating the residual interfering field detection (IFD)” in combination with all other limitations of the claim and base claim renders the claim allowable over the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811. The examiner can normally be reached M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESA ALLGOOD/Primary Examiner, Art Unit 2858